Citation Nr: 0800869	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-32 573A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran retired in June 2003 after more than 30 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, in pertinent part, the RO denied an increased 
rating for the veteran's service-connected bilateral hearing 
loss, and the veteran's disagreement with that decision led 
to this appeal.  The veteran was scheduled for a hearing at 
the RO in July 2006.  On that date, the veteran telephoned to 
say he could not appear at the hearing on that date.  In a 
statement received at the RO later in July 2006, the veteran 
requested that the hearing be postponed indefinitely and 
requested that other pending disability claims be 
adjudicated.  

In a rating decision dated in September 2006, the RO 
continued a 20 percent rating for degenerative changes of the 
facet joint at C4-C5, cervical spine, and also continued a 
20 percent rating for mild degenerative changes and 
dextroscoliosis, lumbar spine, (previously rated as lumbar 
strain).  In the same rating decision, the RO denied service 
connection for lumbar radiculopathy.  In a letter dated in 
September 2006, the RO notified the veteran of its decision 
and informed him of his appellate rights.  The claims file 
was transferred to the Board in December 2006.  There is no 
indication in the claims file that the veteran has expressed 
disagreement with the September 2006 RO decision, and none of 
those issues is currently before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996) (a notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of substantive appeal after statement 
of the case is issued). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which is currently rated 
as 10 percent disabling.  In support of his claim, he 
submitted a medical certificate from a private 
otolaryngologist who reviewed service medical records, which 
he stated showed mild to moderate high frequency 
sensorineural hearing loss and showed speech discrimination 
scores of 90 percent for the right ear and 92 percent for the 
left ear.  The physician pointed out that a diagnostic 
audiometry done in September 2004 at the Central Luzon Ear 
Center showed moderate mixed hearing loss in the right ear 
and moderately severe mixed hearing loss in the left ear.  
Speech discrimination scores were 44 percent in the right ear 
and 40 percent in the left ear.  The physician said that the 
speech discrimination scores were very low compared with 
scores in service in 1983 and 1999 and pointed out that 
normal speech discrimination scores should be 
above 94 percent.  

At a VA audiology examination in October 2005, the veteran 
was diagnosed as having moderate sensorineural hearing loss 
with high frequency loss in the right ear and severe to 
profound hearing loss in the left ear.  Speech recognition 
scores using the Maryland CNC word list were 90 percent in 
the right ear and 80 percent in the left ear.  

An audiometric evaluation report from Central Luzon Ear 
Center shows that in October 2005, the veteran was diagnosed 
as having moderate mixed hearing loss in the right ear and 
moderately severe mixed hearing loss in the left ear.  Speech 
discrimination scores were 76 percent in the left ear and 
68 percent in the left ear.  

The veteran has asserted that the results of the audiometry 
tests at Central Luzon Ear Center should be used in rating 
his service-connected bilateral hearing loss, or if that 
cannot be done, he requests an examination by an independent 
third party.  The Board notes that the audiometry results 
from the Central Luzon Ear Center do not include testing at 
3000 Hertz (Hz).  The puretone threshold at this frequency, 
along with 1000, 2000, and 4000 Hz, is used by VA in 
evaluation of hearing impairment.  38 C.F.R. § 4.85.  
Further, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) along with a puretone audiometry test.  Id.  
The reports from Central Luzon Ear Center do no indicate 
whether the Maryland CNC test was used in arriving at the 
reported speech discrimination scores.  

Because the private audiometry examinations do not meet the 
criteria for measuring hearing impairment for VA purposes, 
those test results cannot be used in the veteran's increased 
rating claim.  Those results do, however, suggest variability 
in puretone thresholds, and because it has been nearly three 
years since the veteran's hearing was last measured by VA, it 
is the Board's judgment that the veteran should be provided a 
current VA audiology examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where veteran complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled him for another 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology 
examination of the veteran to determine 
the severity of his service-connected 
bilateral hearing loss.  All indicated 
tests should be performed.  

The claims file should be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to an increased rating for 
the veteran's service-connected bilateral 
hearing loss.  If the benefit sought is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case that addresses all 
evidence added to the record since the 
December 2005 supplemental statement of 
the case.  The veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



